

Exhibit 10.1
LINE OF CREDIT AGREEMENT


Date: June 28, 2006




THIS AGREEMENT is entered into between NATURALNANO, INC., a Nevada corporation
having an office address at 150 Lucius Gordon Drive, Suite 115, West Henrietta,
New York 14586 (the “Borrower”) and TECHNOLOGY INNOVATIONS, LLC, a New York
limited liability company having an office address at 150 Lucius Gordon Drive,
Suite 117, West Henrietta, New York 14586 (the “Lender”).


The Lender has agreed to lend Borrower an amount up to one million dollars
($1,000,000.00) in accordance with the terms of this Agreement.



 
1.
COMMITMENT. The Lender agrees to make advances to the Borrower at any time
during this Agreement and prior to the Termination Date, in an aggregate
principal amount up to but not exceeding the sum of $1,000,000 at any one time
outstanding (the “Commitment”). Advances (the “Advances”) shall be requested and
made in accordance with the terms of Section 7(a) hereof. During this period,
the Borrower may use the Commitment by borrowing, paying, renewing or prepaying
the outstanding balance as reflected by this Agreement, in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.
Notwithstanding any provision herein to the contrary, the Borrower may not
request aggregate advances of greater than $300,000 in any thirty (30) day
period. The Commitment shall extend through March 31, 2007, which date shall be
the Termination Date. During the term of the Commitment, Borrower’s obligations
shall be represented by a Promissory Note in the form attached hereto as Exhibit
A (the “Note”).




 
2.
NOTICE OF BORROWING. The Borrower shall give the Lender written notice of the
date and the amount of each proposed borrowing pursuant to the Commitment, which
notice shall comply with the requirements of Section 7(a) hereof.
Notwithstanding any provision herein to the contrary, the Borrower must provide
the Lender at least fifteen (15) days’ prior written notice before each Advance.
On or before the date specified in such notice, the Lender will make the amount
then to be loaned by it available to the Borrower.




 
3.
INTEREST. The Borrower shall pay interest upon the amount at any time
outstanding upon the Note, at the rate of eight percent (8%) per annum. Interest
on the outstanding balance of principal advanced shall accrue and be payable
upon payment or prepayment in full of the unpaid principal balance.




 
4.
PAYMENT. Payment shall be made within fifteen (15) business days after demand
therefor, which demand may be made at any time after the Termination Date in
accordance with the terms of the Note. All payments (including prepayments) by
the Borrower on account of principal and interest on the Note shall be made to
the Lender by corporate check at the address specified in the Note or by wire
transfer.



 
 

--------------------------------------------------------------------------------

 

 
5.
USE OF PROCEEDS. The proceeds of the loans made hereunder shall be used for the
corporate working capital purposes of the Borrower.




 
6.
EVENTS OF DEFAULT. Upon the occurrence and continuance of any Event of Default
as defined in the Note, the Lender may, by notice to the Borrower, declare the
Commitment immediately terminated and, upon thirty (30) days’ prior written
notice, declare any amounts outstanding hereunder to be due and payable,
whereupon the outstanding principal amount of the Note, together with accrued
interest thereon, shall become immediately due and payable without presentment,
demand, protest, or other notice of any kind, all of which are hereby expressly
waived, notwithstanding anything contained herein to the contrary.




 
7.
MISCELLANEOUS.




 
a.
Notices. Any and all notices to be delivered in connection herewith shall be in
writing and shall be deemed given when delivered if delivered personally, ten
days after being sent if properly sent by airmail, or three days after being
sent if properly sent by recognized express courier service guaranteeing
delivery during such period, in each case addressed to the other party at the
address set forth above or such other address as any party may furnish by notice
to the other as herein provided.




 
b.
No Waiver, Cumulative Remedies, Amendment. No failure to exercise and no delay
in exercising on the part of the Lender, any right, power, or privilege
hereunder or under the Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power,
or privilege. The rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies provided by law. No modification or waiver
of any provision of this Agreement nor consent to any departure by the Borrower
from the provisions hereof shall be effective unless the same shall be in
writing from the Lender, and then such waiver or consent shall be effective only
in the specific instance and for the purpose for which it is given. No notice to
the Borrower shall entitle the Borrower to any other or further notice in other
similar circumstances unless expressly provided for herein. No course of dealing
between the Borrower and the Lender shall operate as a waiver of any of the
rights of the Lender under this Agreement.




 
c.
Payment of Fees. The Borrower agrees to pay all reasonable costs and expenses of
the Lender in connection with the enforcement of, or the preservation of rights
arising under, the Note, including reasonable legal fees and disbursements
arising in connection therewith.




 
d.
Entire Agreement. This Agreement and the Note constitute the entire agreement
between Borrower and Lender with respect to the subject matter hereof and
supersede all prior understandings and agreements, written or oral, regarding
the subject matter. Unless otherwise provided herein, this Agreement may be
modified or amended only by a written consent executed by both parties.



 
 

--------------------------------------------------------------------------------

 

 
e.
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Borrower and the Lender and their respective successors and
assigns, except that the Borrower may not transfer or assign any of its rights
or interests hereunder without the prior written consent of the Lender.




 
f.
Construction. This Agreement and the rights and obligations of the parties
hereunder and thereunder shall be governed by, and construed in accordance with,
the laws of the State of New York. Both parties consent to the jurisdiction of
the state and federal courts located in Rochester, New York with respect to any
disputes arising between the parties.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth above.





 
BORROWER:
     
NATURALNANO, INC.
         
By: /s/ Kathleen A. Browne              
 
Name: Kathleen A. Browne
 
Title: Chief Financial Officer
         
LENDER:
     
TECHNOLOGY INNOVATIONS, LLC
         
By: /s/ Michael L. Weiner                  
 
Name: Michael L. Weiner
 
Title: Manager

 
 
 
 

--------------------------------------------------------------------------------

 